Citation Nr: 1314607	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in January 2010, and a substantive appeal was received in January 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals for a TDIU rating.  A TDIU may be granted when service-connected disabilities are sufficiently disabling as to preclude a claimant from obtaining or retaining all forms of substantially gainful employment.  

The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD), rated as 50 percent disabling; diabetes mellitus with erectile dysfunction, 20 percent; diabetic peripheral neuropathy of the right and left lower extremity, each 20 percent; right knee degenerative changes, 10 percent; left knee degenerative changes, 10 percent; scar, laceration of scalp, noncompensable; and right and left knee patellofemoral joint syndrome, each noncompensable.  His combined compensation rating is 80 percent.  

There have been psychiatric and other VA examinations which discuss limits imposed by the disabilities examined individually.  However, there is no examination report which addresses the question of whether the Veteran's service-connected disabilities when considered together combine to preclude the Veteran from obtaining or retaining all forms of substantially gainful employment, given his 1 year of college education and past work experiences as a truck driver and disc jockey.  Such a VA examination is required to assist the Veteran with his claim under 38 C.F.R. § 3.159 (2012).  Before such examination, any additional medical records of treatment which the Veteran has received since August 2010, the date of the most recent treatment records contained in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant medical records of treatment the Veteran has received for service-connected disabilities since August 2010.  

2.  After the above development is completed, the Veteran should be scheduled for an appropriate VA medical examination for the purpose of determining the combined effect of all of the Veteran's service-connected disabilities (PTSD; diabetes mellitus with erectile dysfunction; diabetic peripheral neuropathy of the right and left lower extremity; right and left knee degenerative changes; scar, laceration of scalp; and right and left knee patellofemoral joint syndrome) on his ability to obtain or retain substantially gainful employment.  It is imperative that the claims file and Virtual VA, or all records on it, be made available to the examiner in connection with the examination.

The examiner must offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities when considered together preclude all forms of substantially gainful employment.  Reasons for such opinion should be furnished.

3.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  The Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


